Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Joy L. Hammontree, Appellant                           Appeal from the 202nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 12-C-
 No. 06-15-00022-CV         v.                          0801-202).        Memorandum Opinion
                                                        delivered by Justice Moseley, Chief Justice
 Donna R. Strawn, Appellee                              Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we set aside the trial court’s judgment without
regard to the merits, and we remand the case to the trial court for rendition of judgment in accord
with the parties’ settlement agreement.
       We further order that each party shall bear its own costs of appeal.


                                                       RENDERED JUNE 2, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk